IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 WILLIAM WINSTON,                               : No. 110 EM 2018
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 COURT OF COMMON PLEAS                          :
 PHILADELPHIA COUNTY,                           :
                                                :
                      Respondent                :


                                         ORDER



PER CURIAM

       AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED. Considering that Petitioner’s PCRA petition has been

pending for approximately three years with no judicial action appearing on the docket, the

Application for Writ of Mandamus is GRANTED.

       Further, the common pleas court docket sheet indicates that counsel’s

representation is inactive. See Commonwealth v. Winston, CP-51-CR-0402771-1975.

The Court of Common Pleas of Philadelphia County is DIRECTED to determine issues

relative to Petitioner’s representation status within 60 days, including whether he is

entitled to court-appointed counsel. See Pa.R.Crim.P. 904(C).

       The Court of Common Pleas of Philadelphia County is further DIRECTED to

ensure that, following resolution of the representation issue, the final adjudication of the

PCRA petition occurs in due course.
       The Prothonotary is DIRECTED to serve the order on the President Judge of the

Court of Common Pleas of Philadelphia County, as well as on the Philadelphia District

Attorney’s Office.




                                 [110 EM 2018] - 2